Citation Nr: 0526799	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  95-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as secondary to exposure to herbicides in service.

2.  Entitlement to service connection for nonspecific 
inflammation of the legs, shoulders, stomach, eyes, and skin. 


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for chloracne as a result of exposure to 
herbicides and for nonspecific inflammation of the legs, 
shoulders, stomach, eyes and skin.

In a decision dated in August 1998, the Board denied the 
issues of entitlement to service connection for chloracne as 
a result of exposure to herbicides and entitlement to service 
connection for nonspecific inflammation of legs, shoulders, 
stomach, eyes and skin. 

The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court). 

In a December 2001 Order, the Court vacated the Board's July 
2000 decision, and remanded this case to the Board for 
consideration of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In September 2001, the Board remanded this case to the RO for 
additional evidentiary development.  

The requested development was completed, and, in August 2002, 
the RO issued a Supplemental Statement of the Case (SSOC) in 
which it continued to deny the claims of service connection 
for chloracne as a result of exposure to herbicides and for 
nonspecific inflammation of legs, shoulders, stomach, eyes 
and skin. 

The appeal is now being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking service connection for chloracne, and 
for nonspecific inflammation of the legs, shoulders, stomach, 
eyes, and skin.  He essentially contends that these 
disabilities manifested while he was on active duty, and that 
they were caused by exposure to herbicides in Vietnam.

The veteran's service medical records reflect that, in 
February 1971, the veteran was treated for pain on urination.  
In March 1971, he was treated for an abscess on the left leg 
and a "rash (hives)" on his arms.  In May 1971, the veteran 
was also treated for a boil on his chest.  A report of 
medical examination completed for separation in June 1972 is 
negative for any findings of a skin problem.

In August 2004, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) to clarify the 
nature and etiology of the claimed skin problems.  

Thereafter, in October 2004, the veteran's claims folder was 
reviewed by Dr. R.R., a VA dermatologist.  In his report, the 
physician concluded that the veteran's military health record 
and his civilian health record did not support a diagnosis of 
chloracne.  With respect to the nature of his reported skin 
problems, the physician determined that the record supported 
that he had experienced folliculitis and episodes of boils 
(furuncles).  

In this regard, the examiner noted that a VA examination 
performed in July 2002 had revealed some previous scars from 
where follicles had been incised and drained, but that there 
was no pitting or scarring behind the ears, on the neck or 
face, or anywhere in the chest, back, or groins.  Dr. R.R. 
found that chloracne does not exist in the absence of such 
findings.  However, the physician noted that this did not 
preclude the presence of some systemic disorder, but rather, 
only the cutaneous aspects.

With respect to the issue of whether the current skin 
problems are related to exposure to herbicides, Dr. R.R. 
explained that it was possible that the furuncles that were 
documented in service were related to herbicides exposure.  
However, because the veteran did not currently show the 
cutaneous sequelae of that exposure, the examiner concluded 
that such a relationship was unlikely.

The physician further explained that the diagnosis that most 
closely fit the veteran's constellation of symptoms was 
Behcet' s syndrome.  In this regard, Dr. R.R. noted that the 
veteran's medical records demonstrated treatment for uveitis 
(both anterior and posterior), arthritis (noted with x-rays 
of his right shoulder), oro-genital aphthosis, acneform 
eruptions, aphthae of the bowel mucosa, and repeated bouts of 
urethritis.  The physician also noted that the veteran's last 
name would indicate Mediterranean ancestory, and that his 
symptoms became onset in his 20's, which were facts that also 
supported a diagnosis of Behcet' s syndrome.

The physician concluded that the veteran's satisfies 4 out of 
the 5 criteria for a diagnosis of Behcet' s syndrome, but he 
recommended that the veteran undergo testing for HLA-B51, 
which would further assist in making such a diagnosis.  

Dr. R.R. indicated that, if the veteran did have Behcet' s 
syndrome, and it was shown to be related to the multiple 
episodes of urethritis since service, then he believed that 
service connection would be warranted.

Although the Board regrets the further delay, this case must 
be remanded so that the veteran can undergo a VA examination, 
to include testing for HLA-B51, to determine whether the 
symptoms experienced by the veteran, including those claimed 
as chloracne and inflammation, represent manifestations of 
Behcet' s syndrome that had its onset while he was on active 
duty.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him since service for his 
claimed skin and inflammation problems.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should make arrangements for a 
examination of the veteran by an 
appropriate specialist to clarify whether 
his symptoms claimed as acneform 
eruptions and inflammation are in fact 
manifestations of Behcet' s syndrome.  
The veteran's claims file must be 
provided to the examiner for review; and 
the examiner must indicate that the file 
was reviewed.  All indicated diagnostic 
tests and studies should be conducted, to 
include testing for HLA-B51.  After 
reviewing the results of any such tests 
or studies, the examiner should also 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
claimed acneform eruptions, inflammation, 
and other symptomatology are 
manifestations of Behcet' s syndrome.  If 
it is determined that the veteran has 
Behcet' s syndrome, the examiner should 
also offer an opinion as to whether that 
disability had its onset during service, 
or is otherwise etiologically related to 
his military service.  Additionally, if 
it is determined that the veteran does 
not have Behcet's syndrome, if possible, 
a diagnosis should be entered and the 
examiner should offer an opinion as to 
whether that disability had its onset 
during service, or is otherwise 
etiologically related to his military 
service.  A rationale for any opinion 
expressed should be provided.

3.  The RO should adjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the RO should 
issue a SSOC, and the veteran and his 
representative should be afforded time in 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

	(CONTINUED ON NEXT PAGE)




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





			
	D. C. SPICKLER	GEORGE GUIDO
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

